Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered June 20, 1985, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence adduced at trial proved the defendant’s guilt beyond a reasonable doubt (see, People v Bauer, 113 AD2d 543, 548, lv denied 67 NY2d 648, and 67 NY2d 880), bearing in mind that issues of credibility are primarily for the jury (see, People v Shapiro, 117 AD2d 688, lv denied 67 NY2d 950). The prosecutor’s cross-examination of the defendant with respect *755to prior criminal acts, for purposes of impeaching his credibility, was within the bounds properly permitted by the court, in the sound exercise of its discretion (see, People v Sandoval, 34 NY2d 371, 374; People v Sito, 114 AD2d 1049).
The defendant’s claims with respect to certain comments made by the prosecutor in summation were not properly preserved for our review as a matter of law (CPL 470.05 [2]) and in the circumstances of this case, we decline to exercise our interest of justice jurisdiction in order to review them. We have considered the remaining contentions raised by the defendant and find them to be without merit. Thompson, J. P., Weinstein, Kunzeman and Harwood, JJ., concur.